Citation Nr: 0700309	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-07 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In August 2004, the Board denied the veteran's claim.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The attorney for the 
appellant and the Secretary of Veterans Affairs filed a 
motion for Joint Remand in July 2005.  By Order of the Court 
in July 2005, the Joint Remand was ordered and this claim was 
subsequently returned to the Board.


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence does 
not reveal that the veteran has PTSD.

2.  Competent medical evidence does not reveal that an 
acquired psychiatric disorder was manifest during service or 
within one year following separation from active duty 
service; and the veteran's current psychiatric problems have 
not been related by medical evidence to his active military 
service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
each claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  See 38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. § 3.303 
(2006).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2006).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2006).  In addition, service connection may be 
granted on a presumptive basis for certain chronic diseases, 
such as psychoses, if the disability was manifested to a 
compensable degree within one year of separation from 
service.  See 38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 
1137 (West Supp. 2005); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e. DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006).  Although service connection may be established based 
on other in-service stressors, the following provisions apply 
for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f)(1) (2006).


Where VA determines that the veteran did not engage in 
combat, his lay testimony, by itself, would not be sufficient 
to establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Those service records that are available must 
support and not contradict his lay testimony concerning the 
non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history."  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).

The veteran's service medical records are negative for any 
complaints or treatment for a psychiatric disorder.  See 
38 C.F.R. § 3.303(d) (2006).  The veteran does not claim that 
he was diagnosed with or received treatment for a psychiatric 
disorder during active military service, nor does he claim 
that such outstanding records would reveal such diagnosis or 
treatment.

VA treatment records from May 28, 1987 indicated that the 
veteran suffered from mixed substance abuse, specifically 
cocaine, heroin, marijuana, and alcohol.  The veteran also 
reported hearing voices.  The veteran was diagnosed with 
atypical psychosis.  On May 29, 1987, the veteran was 
diagnosed with depression secondary to auditory 
hallucinations.  The veteran was admitted to the VA Medical 
Center (VAMC) from September 23 to November 10, 1987 due to 
complaints of hearing voices in his right ear and buzzing 
noises in his left ear.  The veteran reported hearing voices 
for the prior year after he stopped using Amphetamines.  The 
veteran described the voices as male and female, sometimes 
talking to each other and sometimes talking to him directly, 
calling him names.  He was diagnosed with chronic and 
differentiated schizophrenia.  In April 1988, the RO denied 
the veteran's claim for a nervous disorder based on the fact 
that his alcohol and drug abuse were the result of his own 
willful misconduct.  

The remainder of the medical evidence of record clearly 
establishes that the veteran suffers from schizophrenia.

In November 1988, the veteran participated in a VA 
psychiatric consultation.  The veteran continued to complain 
of hearing voices in his head and again reported having a 
significant history of substance abuse.  He was diagnosed 
with substance abuse with alcohol and schizopersonality.  In 
July 1993, the veteran was seen by the VA psychiatric service 
with complaints of pressure in his head, ringing in his left 
ear and occasionally in his right ear.  He stated that the 
"voices" in his head were trying to confuse him.  He noted 
that he had heard voices in his head since 1991.  In June 
1993, the veteran was seen again with continuing complaints 
of voices in his head.  He reported a history of 
schizophrenia.  The examiner ruled out schizophrenia and 
organic process.

The veteran filed the current claim for entitlement to 
service connection for an acquired psychiatric condition, to 
include PTSD, in March 2001.  As noted above, the veteran 
carried a diagnosis of schizophrenia when this claim was 
received, thus satisfying the requirement for a current 
diagnosis.  See Hickson, supra.

The veteran submitted private medical records from the 
C.F.P., dated in April 2000.  The veteran's discharge 
diagnosis noted that the veteran suffered from schizophrenia 
and polysubstance abuse.

Private treatment records from the K.P.H. indicated that the 
veteran was an in-patient from April to December 2000.  He 
was admitted as a transfer from C.F.P. on a one-year 
continuing order for hospitalization.  He had been found not 
guilty by reason of insanity on charges of assault with 
intent to murder and felony firearm possession.  The veteran 
claimed that "the voices" in his head told him to shoot the 
victim.  Upon his discharge, the veteran denied hearing 
voices and did not verbalize delusions or paranoid ideations 
and was compliant with his medication.  The final diagnosis 
was paranoid schizophrenia and polysubstance abuse that was 
in remission.  Following his release from K.P.H., the veteran 
was followed by the Easter Seals Adult Mental Health Service, 
by Dr. N., M.D.

There is no evidence of record to support the veteran's claim 
that his schizophrenia is related to service.  The veteran's 
service medical records do not indicate any treatment for 
psychological disabilities or any complaints thereof.  No 
treatment is shown until the mid 1980s, more than a decade 
after separation from service.  The veteran never related 
experiencing psychiatric symptoms during service and 
consistently dated onset of his symptoms to the mid 1980s.  
There is no basis to assume that his current condition is 
related to service.  As noted above, a medical nexus is 
required to establish service connection for a claimed 
disorder.  See Hickson, supra.  As there is no medical nexus 
connecting the two, the veteran's claim for service 
connection for an acquired psychiatric disability fails.  See 
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. § 
3.303 (2006).

In support of his claim for PTSD, the veteran claimed that he 
participated in Operations Cedar Falls, Junction City One and 
Junction City Two during his tour in the Republic of Vietnam, 
in September 1966.  Review of the veteran's DD Form 214 
revealed that the veteran served in country from September 
1966 to September 1967 and was awarded the Vietnam Service 
Medal, the Vietnam Campaign Medal with device 60, the 
National Defense Service Medal and the Marksman (rifle) 
medal.  The RO requested and received the veteran's unit 
records from the U.S. Armed Service Center for Research of 
Unit Records (USASCRUR).  (The Board notes that this entity 
is now referred to as the U.S. Army and Joint Services 
Records Research Center - JSRRC.)  Though the receipt of 
these awards does not denote exposure to combat in service, 
the information obtained from USASCRUR established that the 
veteran was as likely as not exposed to combat during his 
tour in Vietnam.  See 38 C.F.R. § 3.304(f)(1) (2006).

In May 2001, the veteran was seen at the VAMC with complaints 
of PTSD.  The mental health clinic initial assessment 
indicated that the veteran complained of a long history of 
hearing voices in his head.  He reported only minimal PTSD 
issues, stating that since he began taking Clozaril he had no 
complaints, with the exception of poor sleep, which was due 
to back pain.  Prior to taking the medication, the veteran 
reported having occasional nightmares and memories.

In June 2001, the veteran was seen at the VA mental health 
clinic for an evaluation for PTSD.  The veteran completed a 
standardized assessment of emotional functioning.  The 
validity configuration of the profile suggested that the 
veteran understood the test items and responded to them in a 
consistent manner.  He produced a profile indicative of a 
moderate degree of emotional distress.  He presented as a 
loner and lacked energy.  It was noted that individuals with 
this type of profile could initially appear as if their mood 
was improving.  However, they are ironically more susceptible 
for suicidal attempts.  The veteran's profile was striking 
for its lack of consistency with that observed in patients 
with psychotic symptoms.

The veteran's score on the Impact of Events Scale (IES), a 
face valid measure of disruption, was 40.  This score was 
significantly lower than that obtained by combat veterans 
(average score was 56, +/- 11).  Similarly, the veteran's 
self-reported PTSD symptoms on the PCL Military test fell 
below the criterion cut-off (cut off = 50) for the overall 
score and at a level significantly lower than that obtained 
from patients diagnosed with PTSD (average score = 64, +/- 
14).  On the Mississippi Scale for detecting PTSD 
symptomatology, the veteran obtained a score of 78.  This 
score fell below the cut-off of 107, it was also 
significantly lower than that observed in veteran's diagnosed 
with PTSD (average score = 130, +/- 18).  In fact, the 
veteran's performance on this scale was more consistent with 
psychiatric patients who were not diagnosed with PTSD 
(average score = 86 +/- 26).

The examiner concluded that the veteran's performance on 
standardized measures of psychological presentation was not 
consistent with that observed in patients diagnosed with 
PTSD.  The veteran's psychological presentation was more 
consistent with an individual who experienced significant 
depressive symptoms, somatic concerns, ruminations and 
difficulty getting along with others.

In February 2002, Dr. N. of the Easter Seals Adult Mental 
Health Service submitted a letter on the veteran's behalf.  
It was noted that the veteran had been a patient since 
December 2000 and continued his treatment to the present.  
The veteran reported to a psychiatrist for medication reviews 
every three months and received case management support on a 
bi-monthly basis.  He was diagnosed with schizophrenia, PTSD 
and a history of polysubstance abuse and dependence.  The 
physician provided no basis for this diagnosis nor was a 
medical nexus between the veteran's current conditions and 
service provided.

In February 2003, the veteran participated in a VA PTSD 
examination.  The veteran reported that he was assigned to 
the 162nd Engineering Battalion during his tour in Vietnam.  
He noted that his time in Vietnam was spent as a "tunnel 
rat", blowing up mines and landing zones.  He was involved 
in a few fire fights when his base camp was fired upon.  He 
stated he was involved in the conflict at Cedar Falls and 
killed Vietcong soldiers and saw many people wounded and 
killed in battle.  Current symptoms included combat-related 
nightmares that occurred every few months and tossing and 
turning during sleep.  He reported that he was able to have 
social interactions with others and denied significant 
hypervigilance or autonomic symptoms. 

During formal PTSD testing, the veteran scored in several 
ways lower than cut-off values seen in other veterans with 
PTSD.  He reported some symptoms of PTSD, but his overall 
evaluation of symptomatology "was not consistent with that 
observed in patients with PTSD."  See VA examination report, 
dated in February 2003.  The examiner diagnosed the veteran 
with schizophrenia.  It was concluded that the veteran 
reported very few symptoms related to his Vietnam combat 
experience, but by clinical interview and previous 
psychological testing, the veteran did not report symptoms 
that met frequency of intensity standards for formal 
diagnosis of PTSD as outlined in the DSM-IV.  The veteran's 
psychiatric symptoms were consistent with the diagnosis of 
schizophrenia.  His Global Assessment of Functioning (GAF) 
score of 52, reflected moderate psychosocial dysfunction due 
to his schizophrenia.

With regard to the veteran's claim for PTSD, the Board finds 
that the preponderance of the medical evidence does not show 
that the veteran suffers from PTSD.  While the record 
establishes that the veteran did serve in Vietnam, and that 
he was likely exposed to combat, the current medical records 
do not establish that he carries a credible diagnosis of 
PTSD.  The Board is free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so.  
See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).


The veteran was provided with two extremely thorough 
examinations at the VA Medical Center to determine whether he 
suffers from PTSD.  Both the June 2001 and February 2003 
examinations provided multiple tests to determine the 
veteran's mental status, and during both examinations, the 
veteran failed to meet the threshold for a diagnosis of PTSD.  
On all tests, the veteran scored vastly differently from 
veterans with an established diagnosis of PTSD.

While the Board acknowledges that the veteran submitted a 
medical note from his treating physician, Dr. N, M.D. in 
February 2002, stating that the veteran did have a diagnosis 
of PTSD, the Board finds that this opinion is not supported.  
The Court has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Dr. N. did 
not provide any reasons or bases for the opinion that the 
veteran suffered from PTSD.  He merely explained how the 
veteran's treatment plan was initiated, without providing any 
reasons for his diagnosis.  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).   Since no 
additional information supporting this diagnosis was 
submitted, the Board finds that the VA examinations of June 
2001 and February 2003 are more probative to the claim.  
Moreover, not only did Dr. N. not provide any details 
concerning how he arrived at the diagnosis of PTSD, but the 
two VA examiners based their conclusions on the results of 
objective diagnostic tests, lending additional credibility to 
their conclusions.

Thus, the Board finds that the veteran's schizophrenia is not 
related to service, nor does he have a credible diagnosis of 
PTSD.  In order to be considered for service connection, a 
claimant must first have a disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  In the absence 
of diagnosed PTSD, service connection may not be granted.  
See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim must be denied.  See 38 U.S.C.A §5107 (West 
Supp. 2005).

Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006). 

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in May 2001 and February 2004 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The February 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Although complete notice was not provided until the 2004 
letter, which was not sent prior to initial adjudication of 
the veteran's claim, this was not prejudicial to him.  The 
veteran was ultimately provided adequate notice, and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
April 2004.  As the Board concludes that service connection 
is not warranted, any questions as to the appropriate 
disability rating or effective date to be assigned are moot, 
and no additional notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran noted that he had 
received Social Security Administration compensation for a 
psychiatric disability.  VA obtained these records and they 
were contemplated in the adjudication of this decision.

The veteran was also accorded a VA examination in February 
2003.  See 38 C.F.R. § 3.159(c)(4) (2006).  The VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


